


110 HR 5589 IH: To modify the project for navigation, Atchafalaya River

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5589
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Melancon
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To modify the project for navigation, Atchafalaya River
		  and Bayous Chene, Boeuf, and Black, Louisiana, to include an additional area,
		  and for other purposes.
	
	
		1.Atchafalaya River and Bayous
			 Chene, Boeuf, and Black, LouisianaThe project for navigation, Atchafalaya
			 River and Bayous Chene, Boeuf, and Black, Louisiana, authorized by section 101
			 of the River and Harbor Act of 1968 (82 Stat. 731), and modified by section
			 3077 of the Water Resources Development Act of 2007 (121 Stat. 1126), is
			 further modified to authorize the Secretary of the Army—
			(1)to include as part
			 of the project the portion of the Lower Atchafalaya River known as the
			 Crewboat Cut, located south of the convergence of Bayou Chene
			 into the Atchafalaya River and east of the authorized part of the channel known
			 as the Horseshoe; and
			(2)to carry out
			 projects for bank stabilization on the eastern shore of Crewboat Cut to prevent
			 erosion from wave action and scouring.
			
